DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/21.  The examiner further withdrawn claims 19 and 20 from further consideration since the claims do not direct to the elected species of figures 4-5, in which the groove is in contact with both the welded portion and the wick.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  4, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 4, the claimed subject matter of “the wick and the groove are disposed closer to a same one of the first or second sheets when viewed in a cross section of the vapor chamber” renders the scope of the claim indefinite since it is not clear whether 
Regarding claim 13, the limitation of “the vapor chamber further comprises at least one second groove included the second sheet” renders the scope of the claim indefinite since it is not clear whether applicant is claiming that the second groove is included in the second sheet. 
Regarding claim 17 the limitation of “the at least one groove is included the second sheet” renders the scope of the claim indefinite since it is not clear whether applicant is claiming that the at least one groove is included in the second sheet. 
Claims 13 and 17 further rejected as can be best understood by the examiner in which the at least one groove (second groove) is formed in the second sheet. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-10, 13 and 16- 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. (US 20170138673).  Regarding claim 1, Aoki discloses (figure 2) a vapor chamber comprising a housing (20) including a first sheet (3) and a second sheet (4) opposing each other and having outer edges (10) bonded to each other along a sealing portion; a working fluid sealed in the housing; and a wick (6) disposed on a main internal surface of the first sheet opposing the second sheet, wherein at least one of the first sheet and the second sheet includes at least one groove (21) between the wick (6) and the sealing portion (10) when viewed in a cross section of the housing in a direction perpendicular to a direction in which the first sheet and the second sheet oppose each other. Regarding claim 2, Aoki discloses (figure 2) that the first sheet (3) and the second sheet (4) comprise a metal material and wherein the sealing portion including a welded portion (8) where the first sheet and the second sheet are welded together, and the at least one groove (21) is in thermal contact with the sealing portion (10). Regarding claim 3, Aoki further discloses (figure 2) that the at least one groove extends between the wick (6) and the welded portion (8) to thermally connect them together (the groove has a solid base thermally connect the two regions). Regarding claim 4, Aoki discloses (figure 2) that the wick and the groove are disposed closer to a same one of the first or second sheets when viewed in a cross section of the vapor chamber (the groove 21’ and wick 6 are disposed on sheet 4).  Regarding claim 5, Aoki discloses (paragraph 52) that a ratio of a width to a depth of the at least one groove is 6 (0.3/0.05) which is within the claimed range 0.5 to 10.0. 
Regarding claim 6, Aoki further discloses (paragraphs 20 and 41) that a width of a welded portion (8) is 300 microns and the width of the groove (21) is two times the welded width, which results in about 600 microns, that is well within the claimed range 500 to 700 microns. 
Regarding claims 9 and 10, Aoki further discloses (figure 2 and paragraphs 16 and 40)  that a total thickness (a) is 1.0 mm and  depth of the at least one groove (21) is about 1/3 of the thickness a, which is about 330 microns, well within the claimed range 100 to 1000 microns. 
Regarding claim 7, Aoki further discloses (paragraphs 16 and 40) a length of the at least one groove (depth of the groove is also considered a length of the groove) is 330 micron, well within the claimed range 300 to 3000 microns. 

Regarding claim 8, Aoki discloses (paragraph 52) that a length (a width of the groove) of the at least one groove is 0.3mm or 0.6 mm (see rejection of claim 6), which is well within the claimed range 0.3 to 3 mm.  Regarding claim 13, Aoki discloses that the at least one groove (21’) is at least one first groove included in the first sheet (3), and the vapor chamber further comprises at least one second groove (21’’) included the second sheet (4). Regarding claim 16, Aoki discloses (figure 2) that a respective one of the at least one first groove (21’) overlaps a respective one of the at least one second groove (21’’) in a plan view of the vapor chamber. Regarding claim 17, Aoki discloses (figure 2) that the at least one groove is included in the second sheet.
Claims 1-2, 4, 13,14,17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueki et al. (US 20030173064A1)  Regarding claim 1, Ueki discloses Regarding claim 2, Ueki discloses (figure 15a,b and paragraphs 154,157) that the first sheet (41) and the second sheet (42) comprise a metal material (paragraph 157) and wherein the sealing portion including a welded portion (welding applied to the peripheral portion, paragraph 154) where the first sheet and the second sheet are welded together, and the at least one groove (45) is in thermal contact with the sealing portion (44).  Regarding claim 4, Ueki discloses that the wick (5) and the groove (45) are disposed closer to a same one of the first or second sheets when viewed in a cross section of the vapor chamber (the groove 45 and wick 5 are disposed on the lower sheet). 
Regarding claims 13 and 17, the first groove and the second groove is interpreted as below and shown in figure A.  Ueki discloses (figure A shown below) that the at least one groove is at least one first groove included in the first sheet (41), and the vapor chamber further comprises at least one second groove (see figure A) included in the second sheet (42). Regarding claims 14 and 18, Ueki discloses a notch in the second sheet (42) on a side of the at least one second groove opposite the sealing portion.

    PNG
    media_image1.png
    527
    890
    media_image1.png
    Greyscale

Figure A: the modified figure corresponds to figure 15B with limitation shown.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 20170138673) in view of Bish et al. (US 7,186,585). Regarding claim 11, Aoki substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that at least one groove is a plurality of grooves that are spaced apart around a perimeter of the wick.  Bish et al. discloses (figures 2, 4,5 and column 6, lines 1-3) a heat dissipating device that has an isolation groove (30,24 or groove around the region 52) located between a heat source region and a bonding perimeter, wherein the groove comprises a plurality of grooves that are spaced apart around the perimeter of the center for a purpose of providing stress relief on the device due to the difference temperature between the center region and the bonding perimeter region  while maintaining the integrity of the whole structure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Bish’s teaching in Aoki’s device for a purpose of providing stress relief on the device due to the difference temperature between the center region and the bonding perimeter region while maintaining the integrity of the whole structure. Regarding claim 6, 
Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either taken singularly or in combination does not disclose the combination of notch cited in claim 14 and the overlaps of first groove and second groove in plane view.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. (US 2011/0232876A1) discloses a superconducting and isothermal heat dissipation module.
Bakke (US 2003/0136551A1) discloses a vapor chamber with a perimeter weld.
Lin (US 2020/0025457A1) discloses a heat dissipation component.
Haung (US 2018/0087844A1) discloses a heat pipe structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763